 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 1 of 15 PageID #:91




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

Elgin Jordan,                           )
                                        )
                     Plaintiff,         )
                                        )
                  -vs-                  )    No. 20-cv-4012
                                        )
City of Chicago, Bryan Cox, Peter       )    (Judge Gottschall)
Theodore, David Salgado, and            )
Rocco Pruger,                           )
                                        )
                                        )
                     Defendants.        )

 MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
        Plaintiff Elgin Jordan was framed for drug possession and spent more

than four years in custody before the Illinois Appellate Court vacated his con-

viction and the prosecutor dropped charges. Plaintiff brings federal and state

claims in this lawsuit, seeking a remedy for his wrongful imprisonment. De-

fendants have moved to dismiss. The Court should deny the motion.

            I.   Factual Background
        The facts, viewed in the light most favorable to plaintiff, Squires-Can-

non v. Forest Preserve District of Cook County, 897 F.3d 797, 802 (7th Cir.

2018), including facts “consistent with the allegations of the complaint,”

Reynolds v. CB Sports Bar, Inc., 623 F.3d 1146-47 (7th Cir. 2010), are as fol-

lows:




                                       -1-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 2 of 15 PageID #:92




      Defendants Bryan Cox, Peter Theodore, David Salgado, and Rocco

Pruger arrested plaintiff on March 31, 2015 in the area of West Roosevelt

Road and South Springfield Avenue in Chicago. (ECF No. 1, Complaint ¶ 5.)

The officers were acting under color of their offices as Chicago police officers.

(Id. ¶ 3.) There was no legal basis for the arrest. (Id. ¶ 6.) After arresting

plaintiff, the arresting officers conspired, confederated, and agreed to fabri-

cate a false story to justify the unlawful arrest and cover-up their wrongdo-

ing, causing plaintiff to be wrongfully detained and prosecuted. (Id. ¶ 7.)

      The story fabricated by defendants Cox, Theodore, Salgado, and

Pruger included the false claim that they had observed plaintiff selling drugs

and that they had found drugs on plaintiff’s person. (ECF No. 1, Complaint

¶ 8.) Defendants Cox, Theodore, Salgado, and Pruger used this fabrication to

frame plaintiff by preparing police reports containing the false story, attest-

ing through the official police reports that they were witnesses to the imagi-

nary crime, and communicating the fabrication to prosecutors. (Id. ¶¶ 9(a),

(b), (c).) Each defendant officer participated in one of these three acts or failed

to intervene to prevent the violation of plaintiff’s rights. (Id.)

      Plaintiff was charged with possession of a controlled substance with

intent to deliver because of the wrongful acts of Defendants Cox, Theodore,

Salgado, and Pruger. (ECF No. 1, Complaint ¶ 7.) As a result of these




                                        -2-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 3 of 15 PageID #:93




wrongful acts, plaintiff was deprived of his liberty while a pre-trial detainee,

convicted at trial, and then confined in the penitentiary for several years. (Id.

¶ 10.) At plaintiff’s trial, defendants Cox, Theodore, and Salgado testified to

the false story. The Illinois Appellate Court reversed plaintiff’s conviction on

August 26, 2019 and plaintiff was released from custody when the prosecutor

dropped all charges on December 13, 2019. (Id. ¶¶ 11-12.)

      The prosecutor dropped the charges in a manner indicative of plaintiff’s

innocence. Plaintiff includes this assertion pursuant to Reynolds v. CB Sports

Bar, Inc., 623 F.3d 1146-47 (7th Cir. 2010). In addition, plaintiff has alleged

that defendants Cox, Theodore, Salgado, and Pruger framed him by fabricat-

ing evidence. At the pleading stage, the Court should infer that the prosecu-

tor dismissed the case after learning of these fabrications. This inference is

especially strong here because between the time that defendant Salgado tes-

tified at plaintiff’s trial in 2016 and the time the prosecutor dropped the case

in 2019, Salgado was indicted on federal charges for criminal acts he commit-

ted as a Chicago police officer. United States v. Salgado, 18-CR-286. A jury

convicted Salgado on October 22, 2019. The Cook County State’s Attorney’s

Office has dropped dozens of criminal cases tied to Salgado and another of-

ficer, Xavier Elizondo. See Jason Meisner, Prosecutors quietly dropping




                                       -3-
    Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 4 of 15 PageID #:94




dozens of criminal cases tied to two indicted Chicago cops, CH. TRIB. (July

20, 2018). 1

        Defendants Cox, Theodore, Salgado, and Pruger acted pursuant to a

widespread practice within the Chicago Police Department of a “code of si-

lence” when they concocted their false story and fabricated evidence against

plaintiff. (ECF No. 1, Complaint ¶ 16.) Plaintiff supports this allegation by

referring to the official report of the United States Department of Justice,

“Investigation of the Chicago Police Department,” January 13, 2017, and its

finding that “a code of silence exists, and officers and community members

know it.” Report at 75. (ECF No. 1, Complaint ¶ 14-15.) The report also notes

that defendant City of Chicago, through the Mayor and other high-level police

officials, has acknowledged the existence of a code of silence in the Chicago

Police Department. (Id. ¶ 14(b).) Plaintiff specifically alleges that a cause of

his deprivation of liberty was the decision of the City to turn a blind eye to

the “code of silence” among its police officers. (Id. ¶¶ 14-15.)

               II.   Plaintiff’s Complaint Satisfies the Federal
                     Rules of Civil Procedure
        Plaintiff’s complaint follows the Seventh Circuit’s admonition in

Bartholet v. Reishauer A.G. (Zurich), 953 F.2d 1073 (7th Cir. 1992) that,



1
  Available at https://www.chicagotribune.com/news/breaking/ct-met-chicago-cops-theft-
charges-20180716-story.html (visited Oct. 1, 2020.)


                                         -4-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 5 of 15 PageID #:95




“while it is common to draft complaints with multiple counts, each of which

specifies a single statute or legal rule, nothing in the Rules of Civil Procedure

requires this. To the contrary, the rules discourage it.” Id. at 1078. Plaintiff’s

complaint also follows the teachings of the Seventh Circuit that a complaint

need not plead legal theories. See, e.g., Title Industry Assurance Co. v. First

American Title Insurance Co., 853 F.3d 876, 880 (7th Cir. 2017). The Seventh

Circuit has noted that it must “constantly remind litigants” of the rule that

“plaintiffs do not need to plead legal theories.” Beaton v. SpeedyPC Software,

907 F.3d 1018, 1023 (7th Cir. 2018).

      The Court should therefore reject defendants’ insistence that plaintiff

plead legal theories as “specific claims” and that plaintiff “delineate separate

counts.” (ECF No. 24 at 4, 7.) The appropriate procedure to discover plain-

tiff’s legal theories is through contention interrogatories. Joseph v. Elan Mo-

torsports Techs. Racing Corp., 638 F.3d 555, 561 (7th Cir. 2011).

          III.   Plaintiff’s Claims
      Plaintiff brings this lawsuit against five defendants. First, plaintiff

sues the four officers who framed him: Defendants Cox, Theodore, Salgado,

and Pruger. Plaintiff brings claims against these officers under the Fourth

Amendment for causing his unreasonable seizure before trial and under the

Due Process Clause of the Fourteenth Amendment for causing his depriva-

tion of liberty after conviction. Defendants refer to a false arrest claim (ECF


                                       -5-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 6 of 15 PageID #:96




No. 24 at 8-9), but plaintiff does not bring any such claim, which would be

untimely under Wallace v. Kato, 549 U.S. 384 (2007).

      Plaintiff also brings federal claims and a state law claim against the

City of Chicago. Plaintiff contends that the City’s official policy of maintaining

a code of silence—police officers refusing to speak out about wrongdoing by

other officers—was a cause of the misconduct in this case. Plaintiff also brings

a state law claim, against the City of Chicago only, for the Illinois tort of ma-

licious prosecution. The City is liable under state law for the conduct of its

employees in causing plaintiff’s malicious prosecution under the doctrine of

respondeat superior. Bagent v. Blessing Care Corp., 224 Ill. 2d 154, 163–64,

862 N.E.2d 985, 991 (2007).

          IV.   Plaintiff’s Complaint Sufficiently Alleges
                Involvement by Each Individual Defendant
      Defendants first argue that the complaint does not contain sufficient

allegations of wrongdoing by each individual defendant. (ECF No. 24 at 3-6.)

This “impermissible group pleading” argument has been repeatedly rejected,

including by this Court in Kuri v. City of Chicago, No. 13 C 1653, 2014 WL

114283, at *7 (N.D. Ill. Jan. 10, 2014). The Court should reject it here too.

      Defendants’ argument overlooks “the potential tension between

§ 1983’s individual-responsibility requirement and factual scenarios of the

kind present here.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.



                                       -6-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 7 of 15 PageID #:97




2017). In Colbert, the Seventh Circuit confronted a situation where the plain-

tiff knew that some of the ten officers who searched his house had caused

property damage but he did not know which ones caused the damage because,

for safety reasons, he had been removed from the search area. Id. This case

is similar: based on the reports prepared by the officers, plaintiff knows the

identity of all the officers who had some involvement in fabricating the false

story, creating the reports, and communicating the false stories to prosecu-

tors. But without discovery, plaintiff cannot state exactly what each officer’s

involvement was.

       Plaintiff therefore follows the teaching of Colbert by including allega-

tions that are unaffected by his inability to describe exactly what each officer

did. In accordance with Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.

2017), plaintiff alleges that the officers engaged in a conspiracy of silence.

(ECF No. 1, Complaint ¶ 7.) And, as suggested by Richman v. Sheahan, 512

F.3d 876, 885 (7th Cir. 2008), plaintiff alleges that the officers who did not

create the false report or communicate the false story failed to intervene to

prevent those violations of plaintiff’s constitutional rights. (ECF No. 1, Com-

plaint ¶¶ 9(a), (b), (c).)

       The Seventh Circuit has repeatedly held that such allegations are suf-

ficient to survive a motion to dismiss. Brooks v. Ross, 578 F.3d 574, 582 (7th




                                      -7-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 8 of 15 PageID #:98




Cir. 2009) (finding a complaint alleging that all members of a group of defend-

ants engaged in misconduct unobjectionable); Burks v. Raemisch, 555 F.3d

592, 594 (7th Cir. 2009) (holding that a prisoner’s statement that he repeat-

edly alerted a group of medical personnel to his medical condition and they

did nothing in response, causing injury, stated a claim so long as the complaint

at some point identified all of the medical personnel involved); Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009) (noting that

where a plaintiff has been injured “as the consequence of the actions of an

unknown member of a collective body, identification of the responsible party

may be impossible without pretrial discovery” and that this is “not by itself a

proper ground for dismissal”).

      This Court’s ruling in Kuri v. City of Chicago, No. 13 C 1653, 2014 WL

114283 (N.D. Ill. Jan. 10, 2014) is instructive. As the Court there explained,

“A plaintiff may not be able to specify which individual committed which

parts of the alleged misconduct before the benefit of discovery.” Id. at *8. As

in Kuri, plaintiff’s complaint “is coherent, and the basis of his claims is easily

understood.” Id.

      Defendants seek to rely on Atkins v. Hasan, No. 15 C 203, 2015 WL

3862724, at *3 (N.D. Ill. June 22, 2015), but the allegations in that case were

that the wrongdoing alleged was committed by defendants or other unnamed




                                       -8-
 Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 9 of 15 PageID #:99




individuals. Plaintiff does not make any allegation about unnamed individu-

als. Another case cited by defendants, Smith v. Village of Dolton, No. 09 C

6351, 2010 WL 744313, at *2 (N.D. Ill. Feb. 25, 2010), contained similarly

vague allegations about unknown individuals and an undefined reference to

“defendants OFFICERS.” There is no such vagueness in the allegations here.

      Defendants also raise a confusing argument about the Illinois Appel-

late Court’s ruling in plaintiff’s criminal case. (ECF No. 24 at 5-6.) That ruling

vacated plaintiff’s conviction; any factual discussion in the ruling was based

on the evidence presented at a trial that preceded a vacated judgment. This

“vacated judgment has no collateral estoppel or res judicata effect under Illi-

nois law.” Pontarelli Limousine, Inc. v. City of Chicago, 929 F.2d 339, 340

(7th Cir. 1991). Defendants’ argument appears equivalent to the “absurd” ar-

gument rejected in Evans v. Katalinic, 445 F.3d 953, 955 (7th Cir. 2006).

           V.   Plaintiff’s Fourth Amendment Pretrial
                Detention Claim is Timely
      Defendants are correct that under Seventh Circuit precedent, the only

claim plaintiff may pursue for his pretrial detention must be brought under

the Fourth Amendment. (ECF No. 24 at 7-8.) But defendants are not correct

in arguing that plaintiff’s claim of wrongful pretrial detention based on fabri-

cated evidence accrued when plaintiff was found guilty at trial. Defendants

cite the Seventh Circuit’s non-precedential order in Knox v. Curtis, 771 F.



                                       -9-
Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 10 of 15 PageID #:100




Appx. 656 (7th Cir. 2019). (Id. at 8.) Knox is inconsistent with the subsequent

decision of the Supreme Court in McDonough v. Smith, 139 S. Ct. 2149 (2019):

“The statute of limitations for a fabricated-evidence claim . . . does not begin

to run until the criminal proceedings against the defendant (i.e., the § 1983

plaintiff) have terminated in his favor.” Id. at 2154-55 (2019). The criminal

proceedings underlying this case did not terminate in plaintiff’s favor until

the prosecutor dropped the charges on December 13, 2019.

       The Seventh Circuit applied this rule in its en banc decision in Savory

v. Cannon, 947 F.3d 409 (7th Cir. 2020), where it summarized McDonough as

holding that “a section 1983 claim for fabricating evidence in a criminal pros-

ecution accrued upon acquittal, and not when the prosecutor’s knowing use

of the fabricated evidence first caused some deprivation of liberty for the

plaintiff.” Id. at 415-16.

       In a non-precedential order issued after Knox, the Seventh Circuit ex-

plained why plaintiff’s claim did not accrue until favorable termination:

       If, however, a conclusion that Sanders’s confinement was uncon-
       stitutional would imply the invalidity of an ongoing criminal pro-
       ceeding or a prior criminal conviction, then Heck would continue
       to bar Sanders’s claim after his release and until either those pro-
       ceedings terminated in his favor or the conviction was vacated.
       See McDonough v. Smith, 139 S. Ct. 2149, 204 (2019); Savory v.
       Cannon, 947 F.3d 409, 414 (7th Cir. 2020).

Sanders v. St. Joseph County, 806 F. App’x 481, 484 n.2 (7th Cir. 2020). Dis-

trict courts in this circuit have uniformly applied the accrual rule set out by

                                      -10-
Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 11 of 15 PageID #:101




the en banc Court in Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020) and by

the panel in Sanders to hold that Fourth Amendment claims for pretrial de-

tention do not accrue until the criminal proceedings terminate in the plain-

tiff’s favor. 2 The Court should reject defendants’ invitation to apply a con-

trary rule.

           VI.    Plaintiff has Sufficiently Alleged a State Law
                  Malicious Prosecution Claim
       Defendant City of Chicago argues that plaintiff’s complaint fails to sat-

isfy two elements of his state law malicious prosecution claim. This argument

is based on a misguided request for cause-of-action pleading. The Seventh

Circuit recently reiterated that this argument is without merit: “Supporting

‘each evidentiary element of a legal theory’ is for summary judgment or trial,

not a test of the pleadings under Rule 12(b)(6) or 12(c).” Williams v. Dart, 967

F.3d 625, 638-39 (7th Cir. 2020) (quoting Freeman v. Metro. Water Reclama-

tion Dist. of Greater Chicago, 927 F.3d 961, 965 (7th Cir. 2019).)

       Defendant offers a mistaken argument about the “commencement or

continuing” element of a malicious prosecution claim. (ECF No. 24 at 10.) As


2
 Spencer v. Village of Arlington Heights, No. 18-CV-00528, 2020 WL 4365640, at *2
(N.D. Ill. July 30, 2020); Culp v. Flores, No. 17-cv-00252, 2020 WL 1874075, at *3
(N.D. Ill. Apr. 15, 2020); Barnett v. City of Chicago, No. 18-cv-07946, 2020 WL
4336063, at *3 (N.D. Ill. July 28, 2020); Hill v. City of Chicago, No. 19-cv-06080, 2020
WL 4226672, at *2 (N.D. Ill. July 23, 2020); Moore v. City of Chicago, No. 19-cv-
03902, 2020 WL 3077565, at *4 (N.D. Ill. June 10, 2020); Hill v. Cook County, No. 18-
cv-08228, 2020 WL 2836773, at *10-11 (N.D. Ill. May 31, 2020).


                                         -11-
Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 12 of 15 PageID #:102




the Illinois Supreme Court recently held, “Police officers may be subject to

liability for malicious prosecution ‘[i]f they initiate a criminal proceeding by

presentation of false statements, or by withholding exculpatory information

from the prosecutor.’” Beaman v. Freesmeyer, 2019 IL 122654, ¶ 44, 131

N.E.3d 488, 499 (quoting 3 Dan B. Dobbs, Paul T. Hayden, & Ellen M. Bublick,

THE LAW OF TORTS § 587, at 392 (2d ed. 2011).) Plaintiff has alleged that de-

fendants Cox, Theodore, Salgado, and Pruger, acting in their capacity as Chi-

cago Police officers, communicated a false story to prosecutors. That allega-

tion satisfies the test of Beaman. Defendants acknowledge Beaman (ECF

No. 24 at 10), but ignore its clear holding that an officer who initiates a crim-

inal proceeding by presenting a false statement to prosecutors is liable for

malicious prosecution. See also Allen v. Berger, 336 Ill. App. 3d 675, 678, 784

N.E.2d 367, 370 (2002) (collecting cases and holding that, “when a person

makes a knowingly false report to a prosecuting officer, the resulting prose-

cution is attributable to that person.”).

      The City also argues that plaintiff has not carried his burden to prove

that the prosecution terminated in a manner indicative of his innocence. (ECF

No. 24 at 10-11.) But plaintiff is not required to carry any burden in his com-

plaint. As explained above at 3, plaintiff alleges that the prosecutor dismissed

the case in a manner indicative of innocence, and this allegation is consistent




                                      -12-
Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 13 of 15 PageID #:103




with plaintiff’s allegations that defendants Cox, Theodore, Salgado, and

Pruger framed him by fabricating evidence. An “allegation that the charge

was dismissed in a manner indicative of his innocence is sufficient at the mo-

tion to dismiss stage. Whether he will be able to meet his burden of proof is a

question for later.” Lietzow v. Vill. of Huntley, No. 17 C 5291, 2018 WL

6248911, at *5 (N.D. Ill. Nov. 29, 2018).

      Finally, the City argues that the Illinois Tort Immunity Act bars the

malicious prosecution claim because the officers’ conduct was not “willful and

wanton.” (ECF No. 24 at 11.) The Court should reject this argument. As an-

other judge in this district has stated, “it goes without saying that fabricating

evidence is a willful act.” Xie v. City of Chicago, No. 14-CV-6082, 2016 WL

6193981, at *9 n.8 (N.D. Ill. Oct. 24, 2016). Moreover, “Whether the conduct is

sufficiently willful and wanton is ordinarily a question of fact for the jury and

rarely should be ruled upon as a matter of law.” Chavez Garcia v. Arona, No.

17 C 6136, 2020 WL 902827, at *6 (N.D. Ill. Feb. 25, 2020) (citing Liska v. Dart,

60 F. Supp.3d 889, 906–07 (N.D. Ill. 2014).)

         VII.   Plaintiff has Sufficiently Alleged a Monell
                Claim
      Defendant City of Chicago seeks dismissal of plaintiff’s Monell claim

because plaintiff has failed to show a “pattern of similar deprivations.” (ECF

No. 24 at 12-13.) The City supports this argument by relying on a case decided



                                      -13-
Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 14 of 15 PageID #:104




at summary judgment, Wragg v. Village of Thorton, 604 F.3d 464, 468 (7th

Cir. 2010). At the pleading stage, however, a plaintiff asserting a Monell claim

is “not required to identify every other or even one other individual” harmed

by the alleged widespread practice. White v. City of Chicago, 829 F.3d 837,

844 (7th Cir. 2016). This Court applied this rule in McDonald v. Obaisi, No.

16-CV-5417, 2017 WL 4046351, at *4 (N.D. Ill. Sept. 13, 2017), and it should

do so again here.

      Defendant also argues that plaintiff “must prove that the final policy-

making authority both knew of and acquiesced in this practice.” (ECF No. 24

at 13.) But proof is not required at the pleading stage. E.g., Carlson v. CSX

Transp., Inc., 758 F.3d 819, 830 (7th Cir. 2014) (pleading stage is “before any

evidence is required”). It is enough at this stage in the litigation for plaintiff

to allege that City policymakers turned a blind eye to the “code of silence”

among its police officers. (ECF No. 1, Complaint ¶¶ 14-15.)

      Plaintiff also alleges that the “code of silence” was a proximate cause

of the misconduct of defendants Cox, Theodore, Salgado, and Pruger. (ECF

No. 1, Complaint ¶ 16.) Defendant insists that this allegation must be sup-

ported in the complaint with additional evidence (ECF No. 24 at 14-15), but

again, evidence is not required at the pleading stage. Carlson, 758 F.3d at

830. It has long been established that “Plaintiffs in a § 1983 case against a




                                      -14-
Case: 1:20-cv-04012 Document #: 33 Filed: 10/02/20 Page 15 of 15 PageID #:105




municipality are required to comply only with the conventional standards of

notice pleading; they are not required to meet any heightened pleading stand-

ard.” Sledd v. Lindsay, 102 F.3d 282, 288-89 (7th Cir. 1996).

      Plaintiff’s Monell allegations here are substantially similar to those in

Hallom v. City of Chicago, No. 18-cv-4856, 2019 WL 1762912, at *4 (N.D. Ill.

Apr. 22, 2019). The Court should follow the well-reasoned ruling in that case

and hold that plaintiff “has sufficiently pleaded a Monell claim against the

City by alleging that it has a widespread practice or custom of covering up

police misconduct and that this practice was the cause of his injuries.” Id.

        VIII.   Conclusion
      The Court should therefore deny defendants’ motion to dismiss.

                                   Respectfully submitted,

                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       ARDC No. 6292818
                                       Kenneth N. Flaxman
                                       200 S Michigan Ave Ste 201
                                       Chicago, IL 60604-2430
                                       (312) 427-3200
                                       Attorneys for Plaintiff




                                     -15-
